 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDEl San Juan Hotel Corporation,d/b/a El San JuanHotelandUnion de Tronquistas de Puerto Rico,Local901,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpers of America,Petitioner.Case 24-RC-3625November 6, 1969DECISION ON REVIEW and DIRECTIONOF ELECTIONBY MEMBERS FANNING, BROWN, AND ZAGORIAOn March 14, 1969, the Regional Director forRegion 24 issued his Decision and Order in theabove-entitled proceeding, in which he dismissed thepetition on the ground that the unit requests wereinappropriate.'Thereafter,inaccordancewithSection 102.67 of the National Labor RelationsBoard Rules and Regulations, the Petitioner filed atimely request for review of the Regional Director'sDecision, contending,inter alia,that in failing tofinditsprimaryoralternativeunitrequestsappropriate, he departed from established Boardpolicy.On May 13, 1969, the National Labor RelationsBoard by telegraphic Order granted the request forreview. The Employer and Petitioner filed briefs onreview and the Petitioner requested oral argument.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct,asamended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has reviewed the entire record in thiscase2with respect to the issues under review,including the briefs of the parties, and makes thefollowing findings:The Petitioner's primary request is for a separateunit of 10 casino cashiers or in the alternative thatthe casino cashiers be given a self-determinationelection to determine whether they wish to beincluded in the same unit with the 72 croupiersrepresented by the Petitioner.In rejecting the Petitioner's unit requests, theRegional Director concluded that casino cashiers donot constitute such a homogeneous and functionallycoherent group with skills so highly specialized as towarrant their separate representation and that theirwork function makes their interests dissimilar tothose of the croupiers, taking administrative noticeof the asserted general custom and practice inPuertoRico to exclude casino cashiers fromgambling casino units.'Union de Trabajadores de la Industna Gastronomica de Puerto Rico,Local 610, Hotel and Restaurant Employees and Bartenders InternationalUnion, AFL-CIO was allowed to intervene in this proceeding on the basisof its existing multiemployer contract covering the Employer's hotel serviceand maintenance employeesAs the record, and the briefs of the parties, adequately present theissues and the positions of the parties, the request for oral argument ishereby deniedOn review, the Petitioner contends that casinocashiersareemployees of the gambling casinodepartment and have common interests in workingconditions with the croupiers it already represents;that the casino is, administratively, a separate andindependent department and while they prepare andsubmitfinancialreportstotheaccountingdepartment, they are otherwise under the supervisionof the casino manager. The Petitioner requests thatif the casino cashiers in this case do not constitute aseparate appropriate unit, they should be given anopportunity to decide whether they wish to be addedto the existing croupiers unit.We find merit in thePetitioner's latter request.The Employer operates a hotel at Isla Verde, SanJuan, Puerto Rico, in which there is a gamblingcasino. In addition to the croupiers represented bythePetitioner,theIntervenorisbargainingrepresentative for the Employer's hotel service andmaintenance employees as part of a multiemployerunit.Casino cashiers employed by member hotelsare not included in the multiemployer bargainingunit.3The timekeepers, life guards, night auditors,draftsmen,stagemen,electricaltechnicians,messengers,andguardsaretheonlyotherunrepresented employees in the hotel.This casino is arranged so that the gaming tablesare located all around the room. There are 72croupiers or dealers, represented by the Petitioner,who work at these tables. The center area of theroom is reserved for working personnel such askitchenhelp,waiters,busboys and 10 casinocashiers, sought herein, who have a desk set up inthis area. A casino manager is responsible for theoperation of the casino and exercises control overthe croupiers, as well as the casino cashiers andother employees' whose work is performed in thecasino.The casino cashiers primarily perform alltheirwork on the casino floor. They interviewpatrons and guests who apply for credit and assist inthe preparation of the credit application which issubmitted to the casino manager for approval; theyreceive and account for the "bank", consisting of atleast $25,000 in cash, as required by law, which theydisbursetopatronsand serve as "runners",physically taking both documents and money to andfrom the pits where the cashier is stationed, to thepatrons or guests and back. The croupiers andcasino cashiers are the only employees in the hotelwho must be licensed by the government. The casinocashiers are selected from employees who have hadconsiderableexperienceinothercashieringdepartments such as night auditing, front officecashiering or food and beverage cashiering.Whenadditional casino cashiers are requested by thecasinomanager and head casino cashier, the latterbeing the immediate supervisor of the casino'The Regional Director found no merit in the Intervenor's request to addthe Employer's casino cashiers involved herein, to its multiemployer unit asitisnot coextensive with the multiemployer unit and represents only asegment of the residual group'Waiters,housemen, and dishwashers represented by Intervenor in179 NLRB No. 45 EL SAN JUAN HOTELcashiers, the accounting department head who hasthe ultimate staffing authority, selects employeeshaving the requisite qualifications to obtain a licensefrom the Department of Tourism.' Those employeeswho meet the requirements and are selected makeapplication for a license and, upon receipt, areassigned to the casino department.The casino cashiers, like front office and food andbeverage cashiers6 are part of and under the ultimatesupervision of the accounting department. However,this supervision and control appears to be limited tothefunctionalramificationsof the accountingoperations.With respect to the day to daysupervision,allcashiersaresupervisedby thesupervisor in the departments to which they areassigned and are so charged for cost accountingpurposes. Specifically, the head casino cashier, givesday to day instructions to the casino cashiers,determines which cashiers are to work overtime,authorizes and calls cashiers to come in and workon the sixth day or seventh day, reprimands anddisciplines,scheduleswork shifts and vacations.Salaries and promotions of cashiers, and grievanceswith respect thereto, are determined apparently byhead casino cashier on the basis of rules and criteriapreviously established by the head of the accountingdepartment.The record facts set forth above demonstrate tooursatisfactionthatthegambling casino isadministrativelyaseparateandindependentdepartment in the Employer's hotel.While thecashiers prepare and submit financial reports to theaccounting department, and like all cashiers in thehotelareunder the ultimate control of theaccountingdepartmentwithrespecttotheirtechnicalaccountingresponsibilities,theyareotherwise under the supervision of the head casinocashierand/or the casino manager. They workexclusively in the casino area, do not interchangewith other hotel employees, and must have specialqualifications.Furthermore,itisquite clear fromthe record in this case, that while as found by theRegional Director the work of the cashiers differsfrom that of the croupiers, neither can perform theirfunction in the operation of the casino without the517other. On the record as a whole, we find the casinocashiers,apart from the unrepresented employees,share a substantial community of interest with thecroupiers.Under all the circumstances, we do notgive controlling weight to the asserted area practiceinPuertoRico relied upon by the RegionalDirector.Therefore, since the Petitioner representstheEmployer'scroupiers,we shall direct, inaccordancewiththePetitioner'salternatecontention, an election to determine whether thecasino cashiers desire to be represented by thePetitioner, together with the presently representedcroupiers.Accordingly, we find the following voting groupappropriate for purposes of a self-determinationelection:All casino cashiers employed in the Employer'shotel gambling casino at Isla Verde, San Juan,Puerto Rico, excluding all other employees.If a majority of the employees in the voting groupvote for the Petitioner, they will be taken to haveindicated their desire to be included in the existingunit of croupiers currently represented by Petitionerand the Regional Director will issue a certificationto that effect.[Direction of Election? omitted from publication.]multiemployer service and maintenance unit, and unrepresented guards'In order to be eligible for a license, applicants must be U S citizens,over 25 years of age with a high school diploma, 10 years residency inPuerto Rico and have no felony record'These cashiers are represented by the Intervenor as part of themultiemployer service and maintenance unit'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exerciseof their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwearInc.156 NLRB 1236,N LR B v Wyman-GordonCompany,394 U S 759 Accordingly, it is hereby directed that an election eligibilitylistcontaining the names and addresses of all the eligible voters, must befiled by the Employer with the Regional Director for Region 24 within 7days of the date of this Decision on Review and Direction of Election TheRegionalDirector shallmake the list available to all parties to theelectionNo extension of time to file this list shall be granted by theRegionalDirector except in extraordinary circumstancesFailure tocomply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filed